        Case: 1:19-cv-04187 Document #: 1-1 Filed: 06/21/19 Page 1 of 4 PageID #:5



                                                                                                  FILED
                                                                                                  51712019 4:51 PM
                                                                                                  DOROTHY BROWN
        STATE OF ILLINOIS)                                                                    O'8ffil8&MI,.
@
c)
O)
                                )SS                                                               20191004938
.+
o
o
        cotrNTY oF cooK)
J
o)                                                                                                4967179
o
ol                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
=
o-
                            ILLINOIS COUNTY DEPARTMENT, LAW DTYISION
Y?
s
q)
o       DIANE ARNOLD
c{                                                               )
N
|I)                                                              )
riu'
F                               '   Plaintiff,                   )
o                                                                )
o
LIJ
J              vs.                                               )      No
tr                                                                             20191004938
                                                                 )
       ROUNDY'S LLINOIS, LLC., d/b/a MARIANO'S )

                                Defendant.

                                                 COMPLAINTATLAW


               NOW COMES the plaintiff, DIANE ARNOLD, by and through her attorney in this

       regard, THOMAS        M. PARIS,       and complaining of the defendant, ROUNDY'S ILLINOIS,

       LLC., dlbla MARIANO'S (MARLANO'S), states            as   follows:

               l.       On or about July 22, 20L7 , the defendant, MARIANO'S, was doing business in

       the State of Illinois, owned, maintained, possessed and/or controlled the premises currently

       known   as   MARIANO'S, located in Northbrook Illinois, County of Cook, State of Illinois.

               2.       On or about July 22,2017, and for a long time prior thereto, the defendant,

       MARIANO'S was engaged in the business of selling food and similar items to customers,

       thereby inviting the general public to enter its building to shop.

               3.       In the course of its said business, the defendant, MARIANO'S, invited the general

       public, including the   plaintifl DIANE ARNOLD,      to shop for groceries at its store.

               4.       On July 22, 2017, the plaintiff, DIANE ARNOLD, as a store customer,                 was




                                                                                                              EXHIBIT
       Case: 1:19-cv-04187 Document #: 1-1 Filed: 06/21/19 Page 2 of 4 PageID #:5




       lawfully upon the said premises pursuant to said invitation.
co
(e
o
r+
o
o
               5.       At all times material herein, the plaintiff, DIANE ARNOLD, was in the exercise of
J
o,
o
N      ordinary care and caution for her own safety,
(I
ro
.i             6.       It was then and there the duty of the defendant, MARLANO'S, to provide invitees
o)
o
N
N      such as plaintiff a reasonably safe means     of   egress from the property, and a duty    to exercise
b

F
'i'j   reasonable care to maintain said egress in a reasonably safe manner for the safety of its invitees,
o
o
UJ
J
tr     customers, and guests, including the plaintiff.


               7.      In addition to those duties imposed by law, the defendant voluntarily assumed        a

       duty to provide a scraper mat within the store.

               8.      As DIANE ARNOLD exited the store she was required to encounter the scraper

       mat as it was laid out perpendicular to the egress door, in front of the   door.   The scraper mat was

       buckled at its edge which edge caught Plaintiff s foot as she walked atlinto the mat, attempting to

       cross upon it, thus causing her to fall and sustain injuries to her person.

              9.       Contrary to the aforementioned duties imposed by law or voluntarily assumed, the

       defendant,   MARIANO'S, through its duly authorized agents, servants and/or employees, was

       guilty of one or more of the following careless and negligent acts and/or omissions:

                        (a)    lnstalled a scraper mat with a buckled edge at a location where exiting
                               patrons would encounter it without appreciating the danger of the
                               condition.

                        (b)    Maintained a scraper mat with a buckled edge at a location where exiting
                               patrons would encounter it without appreciating the danger of the
                               condition.

                        (c)    Failed to remove the mat on days (such as when Plaintiff encountered it)
                               that there was no need for a scraper mat due to the lack of precipitations
                               which would be tracked into the building.
      Case: 1:19-cv-04187 Document #: 1-1 Filed: 06/21/19 Page 3 of 4 PageID #:5




                      (d)         Placed the mat across the egress, a location where        it was not needed,   as
                                  tracking dirt from inside MARIANO's to the outside was not an issue
€
G)                                which needed to be guarded against.
o,
o
o
J
(')
o
                      (e)         Failed to make reasonable inspection of the ingress/egress and mat.
N
(L                    (f)         Failed to have in place a system/protocol/policy to monitor scraper mats
r,                                from become a hazardous condition for customers.
.f
o)
o
N
N             10.     That as a direct and proximate result of one or more of the aforesaid careless and
n
rit
F
      negligent acts or omissions of the defendant, MARIANO'S, the plaintiff, DIANE ARNOLD, was
o
o
uJ
J
tr    caused to trip and fall on the mat immediately inside the exit of the store, which caused her to fall

      forward sustaining    si   gnificant injuries.

              ll.    That as a direct and proximate result of the aforesaid, the plaintiff DIANE

      ARNOLD, suffered injuries, both intemally and externally, of a permanent and lasting nature,

      said injuries have caused and        will continue to cause pain in body and mind; and the plaintiff    was

      caused to expend and in the future        will   be compelled to expend large sums of money for medical

      care in endeavoring to be cured of said injuries; that plaintiff had surgery to replace her left

      shoulder; and the plaintiff has been and in the future       will   be prevented from attending to her usual


      affairs and duties; and has lost the ability to lead a normal life, become disfigured and has become

      disabled as a result ofsaid fall.
      Case: 1:19-cv-04187 Document #: 1-1 Filed: 06/21/19 Page 4 of 4 PageID #:5




@
(o                WHEREFORE, the plaintlff DIANE ARNOLD, prays judgment against the defendant,
o)
o
o
Jo)   ROUNDY'S LLINOIS, LLC., dlbla MARIANO'S, for a sum in excess of FIFTY THOUSAND
o
c{
      DOLLARS ($50,000) plus costs of suit.
=
(L

YI
!t
o)                                                 THOMAS M. PARIS,
o
C{
\
lr)
                                                   /s/Tho..mas   M. P+iS
F
'ii                                                Thomas M. Paris, Attorney for Plaintiff.
o     #30r   r8
o
)
UJ

LL
      Thomas M. Paris
      55 West Monroe - Suite 3330
      Chicago, Illinois 60603
      QL2)7s9-1600
      (312)20t-t436      -   Fax
      tp@tomparislaw.com
